Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed February 12, 2021 in response to the Office Action of December 08, 2020 is acknowledged and has been entered.  Claims 95 and 107-115 have been cancelled. Claims 94 and 104-105 have been amended. 
2.	Claims 94 and 96-106 are currently being examined.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.  Claims 94 and 96-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.: 9,533,031 (Franzusoff et al. Jan. 3, 2017, IDS) in view of WO 2010/121180 A1 (Hodge et al. October 21, 2010, IDS), “Hodge” for the reasons of record.
 The claims of the ‘031 patent claims are drawn to:
	1. A Yeast-MUC1 immunotherapeutic composition, wherein the immunotherapeutic composition comprises: a) a yeast vehicle; and b) at least one MUC1 antigen expressed by the yeast vehicle, wherein the MUC1 antigen comprises an amino acid sequence that is at least 95% identical to SEQ ID NO:25 or to positions 92-566 of SEQ ID NO:25, and wherein the MUC1 antigen comprises 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11 of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    2. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence of SEQ ID NO: 25. 
    3. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the yeast vehicle is a whole yeast. 
    4. The Yeast-MUC1 immunotherapeutic composition of claim 3, wherein the whole yeast is heat-inactivated. 
    5. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the yeast vehicle is from a mutant yeast strain that produces underglycosylated proteins, as compared to a wild-type yeast strain. 

    7. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence that is at least 95% identical to positions 92-566 of SEQ ID NO: 25, and wherein the MUC1 antigen comprises 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11 of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    8. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 25, and wherein the MUC1 antigen comprises 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11 of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    9. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence that is at least 97% identical to positions 92-566 of SEQ ID NO: 25, and wherein the MUC1 antigen comprises 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11 of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    10. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence that is at least 97% identical to SEQ ID NO: 25, and wherein the MUC1 antigen comprises 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11 of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    11. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence that is at least 99% identical to positions 92-566 of SEQ ID NO: 25. 
    12. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises an amino acid sequence that is at least 99% identical to SEQ ID NO: 25. 
    13. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 antigen comprises each of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    14. The Yeast-MUC1 immunotherapeutic composition of claim 1, wherein the MUC1 agonist antigen consists of positions 92-566 of SEQ ID NO: 25. 
    15. A Yeast-MUC1 immunotherapeutic composition, wherein the immunotherapeutic composition comprises: a) a yeast vehicle; and b) at least one MUC1 antigen expressed by the yeast vehicle, wherein the MUC1 antigen comprises an amino acid sequence that is at least 95% 
    16. The Yeast-MUC1 immunotherapeutic composition of claim 15, wherein the yeast vehicle is a whole yeast. 
    17. The Yeast-MUC1 immunotherapeutic composition of claim 16, wherein the whole yeast is heat-inactivated. 
    18. The Yeast-MUC1 immunotherapeutic composition of claim 15, wherein the yeast vehicle is from a mutant yeast strain that produces underglycosylated proteins, as compared to a wild-type yeast strain. 
    19. The Yeast-MUC1 immunotherapeutic composition of claim 15, wherein the yeast vehicle is from Saccharomyces cerevisiae. 
    20. A Yeast-MUC1 immunotherapeutic composition, wherein the immunotherapeutic composition comprises: a) a yeast vehicle; and b) a MUC1 antigen expressed by the yeast vehicle, wherein the MUC1 antigen comprises an amino acid sequence that is at least 98% identical to SEQ ID NO:25 or to positions 92-566 of SEQ ID NO:25. 
    21. The Yeast-MUC1 immunotherapeutic composition of claim 20, wherein the yeast vehicle is a whole yeast. 
    22. The Yeast-MUC1 immunotherapeutic composition of claim 21, wherein the whole yeast is heat-inactivated. 
    23. The Yeast-MUC1 immunotherapeutic composition of claim 20, wherein the yeast vehicle is from a mutant yeast strain that produces underglycosylated proteins, as compared to a wild-type yeast strain. 
    24. The Yeast-MUC1 immunotherapeutic composition of claim 20, wherein the yeast vehicle is from Saccharomyces cerevisiae.

	The ‘031 claims do not teach using a virus-based immunotherapeutic composition comprising a recombinant viral vector encoding a cancer antigen or an immunodulatory compounds.
	Hodge teaches as set forth above.
prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘031 claims and Hodge and express the additional cancer antigens and immunodulatory compounds, like cytokines and costimulatory molecules, from a viral vector as taught by Hodge with the yeast-MUC1 immunotherapeutic of the ‘031 claims to enhance the immune response and improve therapy or to co-express antagonists of the immunodulatory compounds of Hodge to regulate any excessive immune response that may be deleterious to the patient.  One of skill in the art would have been motivated to co-express the immunomodulatory compounds of Hodge the with the yeast-MUC1 immunotherapeutic of the ‘031 claims to optimize the therapeutic efficiency of the immunotherapeutic treatment of cancer patients. 

4.  Claims 94 and 96-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.: 10,188,714 (Franzusoff et al. Jan. 29, 2019) in view of WO 2010/121180 A1 (Hodge et al. October 21, 2010, IDS), “Hodge” for the reasons of record.
 The claims of the ‘714 patent claims are drawn to:
1. A method to reduce tumor burden, inhibit tumor growth, and/or increase survival of an individual who has a cancer that expresses MUC1, comprising administering to the individual an immunotherapeutic composition, wherein the immunotherapeutic composition comprises: a) a yeast vehicle; b) at least one MUC1 antigen expressed by the yeast vehicle, wherein the MUC1 antigen comprises an amino acid sequence that is at least 95% identical to SEQ ID NO:25 or to positions 92-566 of SEQ ID NO:25, and wherein the MUC1 antigen comprises 2, 3, 4, 5, 6, 7, 8, 9, 10 or 11 of the following amino acids L184, Y232, L233, V240, Y241, L242, Y483, V497, L535, F536, and Y551. 
    2. The method of claim 1, wherein MUC1 expression is detected in the individual's cancer at the time the composition is first administered. 

    4. The method of claim 1, wherein the individual has a stage II cancer. 
    5. The method of claim 1, wherein the individual has a stage III cancer. 
    6. The method of claim 1, wherein the individual has a stage IV cancer. 
    7. The method of claim 1, wherein the individual is being treated or has been treated with another therapy for cancer. 
    8. The method of claim 7, wherein the therapy is chemotherapy. 
    9. The method of claim 7, wherein the therapy is targeted cancer therapy. 
    10. The method of claim 7, wherein the therapy is radiation therapy. 
    11. The method of claim 7, wherein the therapy is adoptive T cell transfer. 
    12. The method of claim 7, wherein the therapy is administration of one or more additional immunotherapeutic compositions. 
    13. The method of claim 12, wherein the additional immunotherapeutic compositions comprise a second cancer antigen that is a MUC1 antigen or a cancer antigen that is not a MUC1 antigen. 
    14. The method of claim 12, wherein the additional immunotherapeutic compositions comprise a yeast vehicle and a second cancer antigen that does not include MUC1 antigen. 
    15. The method of claim 13, wherein the second cancer antigen is selected from the group consisting of: mutated Ras, carcinoembryonic antigen (CEA), Brachyury, EGFR, BCR-Ab1, MART-1, MAGE-1, MAGE-3, GAGE, GP-100, MUC-2, PSMA, tyrosinase, gp75 TRP-1, NY-ESO-1, TRP-2, TAG72, KSA, CA-125, PSA, HER-2/neu/c-erb/B2, hTERT, p73, B-RAF, adenomatous polyposis coli (APC), Myc, von Hippel-Lindau protein (VHL), Rb-1, Rb-2, androgen receptor (AR), Smad4, MDR1, Flt-3, BRCA-1, BRCA-2, pax3-fkhr, ews-fli-1, HERV-H, HERV-K, TWIST, Mesothelin, and NGEP. 
    16. The method of claim 12, wherein the additional immunotherapeutic composition is a viral vector vaccine. 
    17. The method of claim 12, wherein the additional immunotherapeutic composition is a dendritic cell/tumor cell fusion. 
    18. The method of claim 1, wherein the method further comprises surgical resection of a tumor from the individual. 
    19. The method of claim 1, wherein the cancer is of epithelial cell origin. 

    21. The method of claim 1, wherein the cancer is AML, and wherein the yeast-MUC1 immunotherapeutic composition is administered to both donor and recipient of bone marrow transplantation (BMT) therapy. 
    22. The method of claim 1, wherein the cancer is AML, and wherein the yeast-MUC1 immunotherapeutic composition is administered to the individual in conjunction with cytarabine and anthracycline therapy. 

The ‘714 claims do not teach using a virus-based immunotherapeutic composition comprising a recombinant viral vector encoding a cancer antigen and immunodulatory compounds.
	Hodge teaches as set forth above.
	It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘714 claims and Hodge and express the additional cancer antigens and immunodulatory compounds, like cytokines and costimulatory molecules, from a viral vector as taught by the ‘714 claims and Hodge with the yeast-MUC1 immunotherapeutic of the ‘714 claims to enhance the immune response and improve therapy or to co-express antagonists of the immunodulatory compounds of Hodge to regulate any excessive immune response that may be deleterious to the patient.  One of skill in the art would have been motivated to co-express the immunomodulatory compounds of the ‘714 . 

Response to Arguments
	5.	Applicant requests that the rejections be held in abeyance until allowable subject matter is determined.

Applicant's arguments have been considered but have not been found persuasive because the pending claims are still obvious in view of the patented claims and no terminal disclaimer(s) has been final.  Thus, the rejections are maintained for the reasons of record. 
Conclusion
6.	All other objections and rejections recited in the Office Action of December 08, 2020 are withdrawn in view of Applicant’s amendments and arguments.
7.	No claims allowed.
8.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642